Citation Nr: 0940645	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  03-33 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
arthritis of the lumbar and thoracic spine and degenerative 
disc disease of the lumbar spine, currently evaluated as 40 
percent disabling. 

3.  Entitlement to an increased rating for service-connected 
postoperative residuals of a right inguinal hernia, currently 
evaluated as 10 percent disabling. 

(The issue of entitlement to an extension of the delimiting 
date for the award of educational assistance benefits under 
Chapter 30, Title 38, United States Code, beyond May 29, 2007 
is addressed in a separate decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to 
November 1991.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from decisions by the RO in Waco, Texas that 
in pertinent part, denied increased ratings for service-
connected PTSD, a thoracic and lumbar spine disability, and 
postoperative residuals of a right inguinal hernia.  Personal 
hearings were held before two of the undersigned in July 2007 
and April 2009.


At his April 2009 hearing, the Veteran raised the issues of 
entitlement to increased ratings for service-connected right 
elbow and left wrist disabilities.  These claims were denied 
in an unappealed December 2007 Board decision, and as such 
are not in appellate status.  38 U.S.C.A. § 7104 (West 2002).  
The Board thus construes the Veteran's April 2009 testimony 
as new claims for increased ratings for the service-connected 
right elbow and left wrist disabilities, and these issues are 
referred to the RO for appropriate action.


REMAND

Although further delay is regrettable, the Board finds that 
further procedural development is required prior to 
adjudication of the Veteran's claim.  With respect to the 
claims for increased ratings for the service-connected 
thoracic and lumbar spine disability (rated 40 percent 
disabling), posttraumatic stress disorder (PTSD) (rated 30 
percent disabling), and postoperative residuals of a right 
inguinal hernia (rated 10 percent disabling), the Board notes 
that additional pertinent evidence was received from the 
Veteran in April 2009, within 90 days after certification to 
the Board, and the Veteran has not waived initial RO review 
of such evidence.  

By a letter to the Veteran dated in July 2009, the Board 
asked him if he wanted to waive initial RO review of this 
evidence.  He was informed that if he did not respond to this 
letter within 45 days, the Board would assume he did not want 
the Board to decide his appeal at this time, and would remand 
his appeal to the RO for initial review of the additional 
evidence.  See 38 C.F.R. § 20.1304(a),(c) (2009).

As the Veteran has not responded to this letter, and as he 
submitted yet more pertinent evidence in September 2009, the 
Board must return these claims to the RO for initial review 
of the additional evidence, and issuance of a supplemental 
statement of the case.  38 C.F.R. §§ 19.31, 20.1304(c).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should review the record 
and take any necessary action to ensure 
compliance with the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

2.  The RO should readjudicate the claim 
with consideration of all additional 
evidence received by VA since the last 
Supplemental Statement of the Case in 
January 2009.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



			
       RAYMOND F. FERNER		              R. F. 
WILLIAMS
	        Acting Veterans Law Judge                                       
Veterans Law Judge
        Board of Veterans' Appeals                                  
Board of Veterans' Appeals



	                         
__________________________________________
	M. W. GREENSTREET
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


